Citation Nr: 0335111	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for joint pain and 
weakness, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for diverticulosis, 
including as due to undiagnosed illness.  

4.  Entitlement to a permanent ant total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated for psychiatric disorder 
by George M. Harris, M.D., P.O. Box 529, 
Springville, Alabama 35146 .  Make 
arrangements to obtain complete clinical 
records documenting this treatment.  

2.  Julie Lamb, M.D., the psychiatrist 
who conducted the veteran's April 2002 VA 
psychiatric examination at the VA Medical 
Center in Tuscaloosa, Alabama should be 
requested to review the above records and 
either confirm or amend the diagnosis 
render after her April 2002 examination.  
Send the claims folder for review by 
Doctor Lamb.  If Dr. Lamb is unavailable, 
another physician at the VAMC may conduct 
the requested review.  

3.  The veteran should also be afforded a 
VA gastrointestinal examination to 
determine the etiology of his 
diverticulitis and also to determine if 
the veteran has any abdominal pain due to 
an undiagnosed illness.   The claims 
folder should be made available to the 
examining physician for his review.  The 
physician should be instructed to state 
that he has reviewed the claims folder in 
his examination report.  At the 
conclusion of the gastrointestinal 
examination the examiner should render a 
medical opinion as to whether it is at 
least as likely as not that any 
diverticulitis  diagnosed on the 
examination had its onset during the 
veteran's military service. The examiner 
should also render a medical opinion as 
to whether it is at least as likely as 
not that any symptoms of abdominal pain 
noted during the examination is a result 
of an undiagnosed illness consequent to 
the veteran's service in Southwest Asia 
during the Persian Gulf War.  

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and etiology of the veteran's 
complaints of joint pain and weakness. 
The claims folder should be made 
available to the examining physician for 
his review.  The physician should be 
instructed to state that he has reviewed 
the claims folder in his examination 
report.  All pertinent clinical findings 
should be reported in detail and any 
appropriate special studies conducted. At 
the conclusion of the examination and 
after a complete review of the clinical 
record the examiner should express a 
medical opinion as to whether it is at 
least as likely as not that any joint 
pathology diagnosed during the 
examination is related to service.   The 
examiner should also express a medical 
opinion as to whether it is at least as 
likely as not that any complaints of 
joint pain or weakness noted on the 
examination is due to an undiagnosed 
illness consequent to the veteran's 
service in Southwest Asia during the 
Persian Gulf War.  

5.  The veteran should also be afforded a 
VA general medical examination to 
determine the degree of severity of all 
the veteran's disabilities, both service 
connected and nonservice connected.  The 
claims folder should be made available to 
the examining physician for his review.  
The physician should be instructed to 
state that he has reviewed the claims 
folder in his examination report.  All 
pertinent clinical findings should be 
reported in detail and any appropriate 
special studies conducted.  At the 
conclusion of the examination, and after 
a review of the record, the examiner 
should express a medical opinion as to 
whether it is at least as likely as not 
that the veteran's various disabilities, 
both service connected and nonservice 
connected, are of such severity as to 
permanently preclude him from gainful 
employment.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




